                      UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            EASTERN DIVISION
                           File No.: 4:16-cv-00084-D

JACK HOWARD COX, SR.,                      )
Executor of the Estate of                  )
PERCY RAY.COX,                             )
                                           )
                             Plaintiff,    )                     ORDER
                                           )
vs.                                        )
                                           )
AGCO CORPORATION, et al,                   )
                                           )
                             Defendants. )

       This matter is before the Court upon amended motion by Plaintiff, Jack Howard

Cox, Sr., Executor of the Estate of Percy Ray Cox, and Defendant Caterpillar, Inc., to

dismiss without prejudice all claims against Caterpillar, Inc. in this matter.

       It appearing that grounds exist to permit Plaintiff to voluntarily dismiss this action

against Caterpillar, Inc. without prejudice, and that the amended joint motion should be

granted for good causes shown;

        IT IS THEREFORE ORDERED that the action of Plaintiff, Jack Howard Cox, Sr.,

Executor of the Estate of Percy Ray Cox against Defendant Caterpillar, Inc., be

DISMISSED WITHOUT PREJUDICE. Each party to bear its own costs.

         SO ORDERED. This _A:_ day of May 2019.
